                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF TENNESSEE
                                  NASHVILLE DIVISION


WILLA DEAN “DEANIE” PARKER,                     )
  et al.,                                       )
                                                )
         Plaintiffs,                            )
                                                )          NO. 3:16-cv-00684
v.                                              )          JUDGE RICHARDSON
                                                )
SPENCER DAVIS, et al.,                          )
                                                )
         Defendants.                            )


                                             ORDER

        Pending before the Court is a Report and Recommendation of the Magistrate Judge (Docket

No. 134), to which no Objections have been timely filed.

        The failure to object to a report and recommendation releases the Court from its duty to

independently review the matter. Frias v. Frias, No. 2:18-cv-00076, 2019 WL 549506, at *2 (M.D.

Tenn. Feb. 12, 2019) (citing Thomas v. Arn, 474 U.S. 140, 150 (1985)); Hart v. Bee Property

Mgmt., Case No. 18-cv-11851, 2019 WL 1242372, at *1 (E.D. Mich. March 18, 2019). The district

court is not required to review, under a de novo or any other standard, those aspects of the report

and recommendation to which no objection is made. Ashraf v. Adventist Health System/Sunbelt,

Inc., 322 F. Supp. 3d 879, 881 (W.D. Tenn. 2018); Benson v. Walden Security, Case No. 3:18-cv-

0010, 2018 WL 6322332, at *3 (M.D. Tenn. Dec. 4, 2018). The district court should adopt the

magistrate judge’s findings and rulings to which no specific objection is filed. Id.

        The Court has reviewed the Report and Recommendation and the file. The Report and

Recommendation is adopted and approved.




     Case 3:16-cv-00684 Document 135 Filed 04/01/21 Page 1 of 2 PageID #: 1295
        Accordingly, Defendants’ Motion for Attorney’s Fees and Costs (Doc. No. 102) and

Supplemental Motion for Attorney’s Fees and Costs (Doc. No. 125) are DENIED. The Clerk is

directed to close the file.

        IT IS SO ORDERED.


                                                ___________________________________
                                                ELI RICHARDSON
                                                UNITED STATES DISTRICT JUDGE




                                            2



   Case 3:16-cv-00684 Document 135 Filed 04/01/21 Page 2 of 2 PageID #: 1296
